Order entered July 13, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00649-CR

                  MICHAEL RAY BREWSTER JR., Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 366th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 366-82016-2022

                                     ORDER

      Before the Court is John Nation’s July 12, 2022 motion to substitute as

counsel. In the motion, Mr. Nation states that although appellant is indigent and

was appointed counsel, appellant’s family has retained Mr. Nation to represent

appellant in this appeal.

      We GRANT the motion. We DIRECT the Clerk to REMOVE John

Setterberg and LIST John Nation as counsel for appellant. All future

correspondence shall be sent to Mr. Nation at the address on file with the Court.
      The appellate record is due by August 8, 2022.

      We DIRECT the Clerk to send copies of this order to the Honorable Tom

Nowak, Presiding Judge, 366th Judicial District Court; to Lynne Finley, Collin

County District Clerk; to Antoinette Varela, court reporter, 366th Judicial District

Court; to John Setterberg; and to counsel for the parties.

      .

                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE